DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 13 have overcome the 112(b) rejections from the previous office action.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:
a second conductive line coplanarly positioned adjacent to the first conductive line and comprising two sides, an air gap positioned between the first protruding portion and the second protruding portion, and the air gap being absent between the first recess portion and the second recess portion, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Singh (USPGPUB DOCUMENT: 2018/0033684) discloses in Fig 13, see modified figure in office action, a semiconductor device, comprising: a 
a first protruding portion(please see label ‘protruding portion’) (since the protruding portion of the conductive line is not interpreted in its entirety but rather in portions, the ‘protruding portion’ may be interpreted as a protruding portion) positioned on one of the two sides(left/right sides) of the first conductive line(left/right 209/’centermost portion 215’ of Singh);
a second conductive line(left/right 209/’centermost portion 215’ of Singh) (please see item labelled ’centermost portion 215’ of Singh) positioned adjacent to the first conductive line(left/right 209/’centermost portion 215’ of Singh) and comprising two sides(left/right sides);
a second protruding portion(please see label ‘protruding portion’) positioned on one of the two sides(left/right sides) of the second conductive line(left/right 209/’centermost portion 215’ of Singh) and face onto the first protruding portion(please see label ‘protruding portion’); and
an air gap (middle 223 of Singh) positioned between the first protruding portion(please see label ‘protruding portion’) and the second protruding portion(please see label ‘protruding portion’);
wherein a distance between the first protruding portion(please see label ‘protruding portion’) and the second protruding portion(please see label ‘protruding portion’) is less than a distance between the first conductive line(left/right 209/’centermost portion 215’ of Singh) and the second conductive line(left/right .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819